Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered January 22, 1985, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant maintains that his guilty plea to robbery in the first degree was improperly accepted by the trial court because during his plea allocution he indicated that a potential affirmative defense existed.
The defendant, in his brief, states that if this court determines that his only available remedy is vacatur of his plea, he "expressly waives his right to relief’. In view of that statement, the judgment of conviction is affirmed. Mollen, P. J., Bracken, Lawrence, Kooper and Spatt, JJ., concur.